I respectfully dissent. A review of the facts in this case and the applicable case law reveals that the trial court did not abuse its discretion in denying visitation.
The courts have held that while the right of a parent to visit his children is an important one, it is the welfare of the child that is paramount. See Foster v. Foster (1974), 40 Ohio App.2d 257
[69 O.O.2d 250]. A trial court is required by statute to base a determination concerning visitation or custody upon what is in the best interests of the children. R.C. 3109.04.
An important consideration in determining the children's best interests is their willingness to visit with the noncustodial parent. As discussed by the majority, where a child is unwilling to see the noncustodial parent and no useful purpose would be served by forcing such visitation, the visitation privilege may be denied. More specifically, in Smith v. Smith (1980), 70 Ohio App.2d 87,89-90 [24 O.O.3d 100], the court held: *Page 354 
"Age must be a central consideration in determining when a minor's reluctance in visiting with the noncustodial parent is enough to prevent visitation. R.C. 3109.04(A) allows the choice of a minor, who is twelve years of age or older, to become a factor in the determination of what is in the best interests of the child for custody purposes. R.C. 3109.04(A) and the decisions of this court in Foster [v. Foster (1974), 40 Ohio App.2d 257
(69 O.O.2d 250)] and Day [v. Day (Mar. 6, 1979), Franklin App. No. 78AP-733, unreported] recognize the difficulty in compelling a minor of a certain age to visit a parent with whom the child does not want to visit or live. Nevertheless, this court has never failed to protect the noncustodial parent's right to visitation, in the absence of proof that the children,affirmatively and independently, do not wish to have any visitation." (Emphasis sic.)
In the instant case, there is sufficient credible evidence upon which the trial court could conclude that Michael, then age twelve, and Rodney, then age eleven, affirmatively and independently did not wish to have any visitation with their father. Thus, I believe, based on the record in this case, that it would not be in their best interests to compel them to do so. This evidence consists of a psychiatric evaluation conducted by Sue White, Ph.D., at the Cleveland Metropolitan General Hospital, Child Mental Health Division, and the trial court's in camera
discussion with the children. In her summary, Dr. White states that Michael clearly does not want to have any contact with his father. She goes on to state that, "[h]e demonstrates the intellectual and emotional abilities to be able to make a decision as tough as is being presented to him." She concludes that, "[i]t is recommended that this boy * * * be given his wish and not have to visit the father." In regard to Rodney, Dr. White states that he too has "* * * the intellectual and emotional maturity to make the visitation decision on his own." In addition to this report, the trial court personally discussed with the children the issue of visitation. At that time, the trial court could consider and evaluate the genuineness of the children's fear and unwillingness to visit their father. In my opinion, this constituted sufficient evidence upon which the trial court could conclude that visitation is not in the best interests of the children, and therefore I would affirm the trial court's judgment.